Civil action to recover balance alleged to be due the plaintiff under a contract for sawing and hauling lumber for the defendants. *Page 841 
From a verdict and judgment in favor of plaintiff, the defendants appeal, assigning errors.
The defendants in limine lodged a motion for a new trial on the ground of newly discovered evidence. It is alleged that the information, which defendants consider vital and important to their case, came to their attention after the adjournment of the term of court at which the case was tried, and after the appeal was docketed here. Allen v. Gooding,174 N.C. 271. The showing made in this respect seems to meet the requirements laid down in Johnson v. R. R., 163 N.C. p. 453, for the granting of new trials on the ground of newly discovered evidence. Upon this ground the cause will be remanded for another hearing.
New trial.